DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 16-19, 24-25, 43-45, 51, 61-63, & 67 were previously pending in this application.  The amendment filed 03 May 2022 has been entered and the following has occurred: Claims 1, 16, 25, 44, & 62-63 has been amended.  No Claims have been cancelled or added.
Claims 1-4, 16-19, 24-25, 43-45, 51, 61-63, & 67 remain pending in the application.































Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 16-19, 24-25, 43-45, 51, 61-63, & 67 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., .a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 25, 43, 44, 51, & 63) and a machine (claims 1-4, 16-19, 24, 45, 61, 62, & 67) which recite steps of:
obtaining input data related to a target weight of a user;
measuring a weight of the user;
converting the measured weight to a non-numerical output based upon the input data;
providing the non-numerical output to the user and instructing the patient to contact a healthcare provider without providing the measured weight to the user; and
providing supportive feedback to the user that is unrelated to the measured weight so as to promote a positive mindset for the user.
These steps of obtaining a target weight of a user, measuring a weight of the user, converting the measured weight into a non-numerical output, providing the non-numerical output to the user and instructing the patient to contact a health provider based on the non-numerical output and providing supportive feedback to promote a positive mindset for the user, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the obtaining a target weight of the user language, obtaining a target weight of the user in the context of this claim encompasses a mental process of a doctor or other entity querying or asking a patient what their desired weight is or looking up an already recorded desired weight within a database or log.  Similarly, the limitation of obtaining the weight of a person, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components or via use of some other device for purposes of obtaining the patient’s weight.  For example, but for the converting the measured weight into a non-numerical output to the user language, converting and providing a non-numerical output to a user in the context of this claim encompasses a mental process of a doctor or other entity categorizing a received patient weight into different categories such as healthy, obese, etc.  Similarly, the limitation of providing supportive feedback to the user upon providing the non-numerical output to the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, such as a doctor or other entity providing verbal or emotional support to a patient upon providing a certain weight to said patient, etc.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, these steps of collecting a user’s weight and providing a particular feedback/mode of weight loss, gain, etc. depending on the where the user’s weight falls relative to a user’s target weight, as drafted, under the broadest reasonable interpretation, includes Methods of Organizing Human Activity.  As set forth in MPEP 2106.04, the subgrouping “Methods of Organizing Human Activity” includes managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules of instructions).  As a direct result of the steps set forth in the Claims, the user’s behaviors, specifically surrounding capturing of said user’s weight, the manner in which the user interacts or views said user’s captured weight, and/or steps following the capture of said user’s weight such as to lose or gain weight, etc. are being managed.  Therefore, because of the user’s behaviors being managed, the Claims are determined to recite Methods of Organizing Human Activity, i.e. Managing Personal Behavior or Relationships or Interactions between People.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-4, 16-19, 24, 43, & 51, reciting particular aspects of how the specific presenting of the captured weight data may be configured, formatted, etc., and how said presenting may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a device for weight management, a weight sensor, an input mechanism, a converter, a display amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0007], [0078], [0007], [0008]/[0051]-[0053], [0008]/[0052]-[0054], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of measuring a weight of a user when the user is positioned in a certain manner, receiving input related to a target weight of a user amounts to mere data gathering, recitation of converting measured weight into a non-numerical output based upon the input received amounts to selecting a particular data source or type of data to be manipulated, recitation of providing non-numerical output and instructing the user to contact medical personnel without providing the measured weight to the user, providing supportive feedback to the user amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as a platform configured for measuring a weight of  a user when the user is positioned on the platform, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 16-19, 24, 43, & 51, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 16-17, 19, 51, which recite limitations such as capturing a patient’s weight or non-numerical output, additional limitations which add insignificant extra-solution activity to the abstract idea that amount to mere data gathering, claims 2-4 & 18, which recite limitations of converting, formatting, and/or manipulating collected inputs, data (such as a captured user weight), and/or display of said data, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 4, 17-18, 43, & 51, which recite limitations that generally mention weight management, health conditions/diseases related to weight management, etc. additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as measuring a weight of a user when the user is positioned in a certain manner, receiving input related to a target weight of a user, e.g., receiving or transmitting data, esp. over a network, Symantec, MPEP 2106.05(d)(II)(i); converting measured weight to a non-numerical output based upon the input, instructing the patient to contact medical personnel based on the measured weight, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating a user’s weight, a user’s target weight, and/or the system’s supportive feedback, updating/keeping medical personnel contact information, etc., e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions to perform the method, storing measured weight of a user, storing target weight of a user, storing supportive feedback to present to the user, storing medical personnel contact information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); displaying a non-numerical output or supportive feedback to a user, e.g. gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48, see MPEP 2106.05(b), MPEP 2106.05(h)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-4, 16-19, 24, 43, & 51, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 16-17, 19, 51, which recite limitations such as capturing a patient’s weight or non-numerical output, e.g., receiving or transmitting data, esp. over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 2, 4, 17-18, which recite limitations of retrofitting a colored graph over an analog scale, utilizing arbitrary percentages outside of a target weight range to determine a non-numerical output to present to the user, smoothing the weight measurement, and/or utilizing a health tensor for purposes of determining a non-numerical output, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 3-4, 16-17, 19, 24, & 43, which recite limitations of updating various zones with respect to an updated target weight range, storing and updating non-numerical output(s)/supportive feedback depending on a weight/target weight range of the user, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 4, 16-17, 19, 24, & 43, which recite limitations of storing computerized instructions to perform the various methods set forth in the claims, storing a target weight range, storing a measured weight of a user, storing various zones with respect to a stored target weight range, storing non-numerical output(s)/supportive feedback depending on a weight/target weight range of the user, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.





















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 19, 24-25, & 43 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Daniels et al. (U.S. Patent Publication No. 2009/0178858).

Claim 1 –
Regarding Claim 1, Daniels discloses a device for weight management comprising:
a platform configured to allow a user to stand thereon in order to measure their weight (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
a weight sensor configured to measure a weight of the user when the user is positioned on the platform (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
an input mechanism configured to receive input related to target weight of the user (See Daniels Fig. 1 & Par [0020]-[0031] which describe an input device connected to the scale application, such as for receiving input from one or more weight sensors, temperature sensor, and/or load data from the user profile data which may include one or more previous weights, dates, timestamps associated with user weighing, a goal weight and/or goal differential weight, etc.; Further, see Daniels Par [0017] which discloses the user possibly having a predetermined goal for weight loss);
a converter configured to convert the measured weight to a non-numerical output based upon the input (See Daniels Par [0017]-[0018], [0023], & [0034]-[0035] which describe a user possibly having a predetermined goal for weight loss and the weight scale with a differential display calculating the difference between the user’s current weight and a stored weight value and then converted to a number by which is display to the user via LED screen or LED display); and
a display configured to provide the non-numerical output to the user without providing the measured weight to the user (See Daniels Par [0017]-[0018] which specifically mentions the user possibly having a predetermined goal for weight loss and the weight scale with a differential display that has the capability of comparing the current differential weight with a goal value predetermined by the user and reporting progress towards said goal; See further, Daniels Par [0034]-[0037] which describes the weight scale with a differential display calculating the difference between the user’s current weight and a stored weight value and then converted to a number by which is display to the user via LED screen or LED display), the display further configured to provide supportive feedback to the user that is unrelated to the measured weight (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user).

Claim 2 –
Regarding Claim 2, Daniels discloses the device of Claim 1 in its entirety.  Daniels further discloses a device, wherein:
the converter comprises a colored graph that is configured to be retrofitted over an analog scale (See Daniels Par [0023] which specifically discloses each of the weight sensors possibly comprising an analog-to-digital signal converter which is understood to convert digital signals to analog scales or analog signals to digital scales;  See Daniels Par [0048] which discloses a goal progress indicator being a graphical display such as a progress bar or some other display, which is understood to read on the limitations of a colored graph due to the progress bar specifically being a form of graph, and without further mention of the nature of the graph being “colored”, any graph that is depicted can read on the limitation because said graph is understood to contain a color, hue, etc. if it is visible to the user on the LED screen).

Claim 19 –
Regarding Claim 19, Daniels discloses the device of Claim 1 in its entirety.  Daniels further discloses a device, wherein:
the non-numerical output is provided at least one minute after the weight measurement is taken (the Claim specifically reciting that the non-numerical output is provided at least one minute after the weight measurement is taken is considered routine experimentation, see MPEP 2144.05 which discloses optimization within prior art conditions or through routine experimentation; The general conditions of this claim are disclosed in Daniels Par [0039] which sets forth that the output device can possibly be configured to communicate the progress of the user with respect to a goal value rather than a current weight, upon the user being weighed such as what is described in Daniels Par [0016]-[0031], by using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc., which is understood to read on providing a non-numerical output after the weight measurement is taken.  However, the non-numerical output specifically having to be provided one minute after the weight measurement, demonstrates an optimization or routine experimentation within the prior art conditions because it is not apparent why this specific timing of the providing of the output is essential to the operation of the device or the entirety of the computerized method, which could occur at any time after the weight measurement is taken, as disclosed in Daniels.  Therefore, this optimization or routine experimentation within the prior art does not confer patentable weight on the limitation, and should not have to be met by a reference other than the disclosing of the general providing of the non-numerical output to the user following the weight measurement being taken).

Claim 24 –
Regarding Claim 24, Daniels discloses the device of Claim 1 in its entirety.  Daniels further discloses a device, wherein:
the supportive feedback is configured to create a positive mindset in the user (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user and could potentially create a positive mindset for the user depending on the feedback provided being desired or not desired;  further, it should be noted that “to create a positive mindset in the user” is simply an intended use of the recited feature, and is not determined to further limit the claim).

Claim 25 –
Regarding Claim 25, Daniels discloses a method for weight management comprising:
obtaining input data related to a target weight of a user standing on a platform configured to measure the user’s weight (See Daniels Fig. 1 & Par [0020]-[0031] which describe an input device connected to the scale application, such as for receiving input from one or more weight sensors, temperature sensor, and/or load data from the user profile data which may include one or more previous weights, dates, timestamps associated with user weighing, a goal weight and/or goal differential weight, etc.; Further, see Daniels Par [0017] which discloses the user possibly having a predetermined goal for weight loss);
measuring a weight of the user (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
converting the measured weight to a non-numerical output based upon the input data (See Daniels Par [0017]-[0018], [0023], & [0034]-[0035] which describe a user possibly having a predetermined goal for weight loss and the weight scale with a differential display calculating the difference between the user’s current weight and a stored weight value and then converted to a number by which is display to the user via LED screen or LED display);
providing the non-numerical output to the user without providing the measured weight to the user (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user); and
providing supportive feedback to the user that is unrelated to the measured weight so as to promote a positive mindset for the user (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user).

Claim 43 –
Regarding Claim 43, Daniels discloses the method of Claim 25 in its entirety.  Daniels further discloses a method, wherein:
the method is used to treat:
congestive heart failure, anorexia nervosa, athletes, eating disorders, obesity, obsessive-compulsive disorder, anxiety, depression, cardiovascular disease, hypertension, stroke, gallbladder disease, diabetes, bone or joint disease, sleep apnea, osteoarthritis, gout, fatty liver disease, kidney disease, complications in pregnancy, or cancer (See Daniels Par [0018] which discloses the use of the method of Claim 25 but for users such as those recovering from an eating disorder, anorexia, bulimia, or simply want to change their physique, etc., and only one of the listed diseases or disorders has to be met given the “or” in the Claim).

Claim 63 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gage et al. (U.S. Patent Publication No. 2010/0049471).
Claim 63 –
Regarding Claim 63, Gage discloses a method of managing weight for patients with congestive heart failure comprising:
obtaining information regarding a patient’s starting weight and weight change threshold (See Gage Fig. 3, Par [0033], Par [0058]-[0059], [0065], & [0069] which disclose the system obtaining a patient’s starting weight or current weight, as well as weight goals for the patient, which will serve as limit’s for the patient’s change threshold, such as they want to gain weight, then having a lower weight change threshold than the goal weight, or if they want to lose weight, then having a higher weight change threshold than the goal weight, such that if the threshold is ever surpassed on the low or high end, the weight indicator shows up as within the “caution” zone or outside of the target weight range by a first percentage the “red alert” zone or vastly outside of the target weight range by a second percentage greater than the first percentage within the second zone);
measuring the patient’s weight with a weight sensor (See Gage Fig. 3, Par [0033], Par [0058]-[0059], [0065]-[0066], & [0069] which disclose the system obtaining a patient’s starting weight or current weight via a weight sensor, weight transducer, pressure transducer, etc.);
providing an indication from the weight sensor that a weight measurement has been taken without providing the weight measurement to the patient (See Gage Fig. 3, Par [0033], Par [0058]-[0059], [0065], & [0069] which disclose the system obtaining a patient’s starting weight or current weight, as well as weight goals for the patient, which will serve as limit’s for the patient’s change threshold, such as they want to gain weight, then having a lower weight change threshold than the goal weight, or if they want to lose weight, then having a higher weight change threshold than the goal weight, such that if the threshold is ever exceeded, the weight indicator shows up as within a certain zone); and
if the measured weight is more than the weight change threshold, instructing the patient to contact medical personnel (Without further specifying the manner in which the patient is “instruct[ed] to contact medical personnel”, as long as there is some form of indication or contact by the system, it could be argued that the patient is being instructed to contact the medical personnel;  Therefore, See Gage Fig. 3, Par [0033], Par [0058]-[0059], [0065], & [0069] which disclose the system obtaining a patient’s starting weight or current weight, as well as weight goals for the patient, which will serve as limit’s for the patient’s change threshold, such as they want to gain weight, then having a lower weight change threshold than the goal weight, or if they want to lose weight, then having a higher weight change threshold than the goal weight, such that if the threshold is ever surpassed on the low or high end, the weight indicator shows up as within the “caution” zone or outside of the target weight range by a first percentage the “red alert” zone or vastly outside of the target weight range by a second percentage greater than the first percentage within the second zone, and then could possibly contact the medical personnel regarding the indicator; Furthermore, Gage Par [0060] specifically states that if there are problems or the beginning of problems with the state of the client, then a reminder or suggestion concerning a positive counteraction, or the need to check in with the manager or make an appointment for a meeting with the manager, may be made to the client; Gage Par [0064] specifically describes sending the data to a medical personnel via manager terminal, the daily contact can be performed indirectly through the use of technology that intelligently monitors the weight state of the client along with daily reports to the professional manager, and if the client is not conforming, then the system informs the professional manager, and a manual intercession is precipitated, usually in the form of an office visit)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 16, 44-45, 51, 61-62, & 67 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Gage et al. (U.S. Patent Publication No. 2010/0049471).

Claim 3 –
Regarding Claim 3, Daniels discloses the device of Claim 1 in its entirety.  Daniels does not further disclose a device, wherein:
the display includes first, second, and third zones.

Daniels does disclose the use of a display for describing or presenting received weight measurements, findings, non-numerical outputs, etc. but does not specifically describe the display comprising of 3 zones.

However, Gage discloses the display including first, second, and third zones (See Gage Fig. 3, el. 38A, 38B, and 38C & Par [0058]-[0059] which describe 3 different zones, ranges, etc. for describing the received weight measurements, findings, etc.).  The disclosure of Gage is directly applicable to the disclosure of Daniels because both disclosures share limitations and capabilities.  Namely, they are both directed towards the capturing, managing, and maintain of a client’s weight over time using a weight capturing platform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels regarding the display or presenting of received weight measurements, findings, non-numerical outputs, etc. to further include a first, second, and third zone, as disclosed by Gage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include a first, second, and third zone, as disclosed by Gage, because this can allow for depictions of good, bad, or otherwise zones, such as what is shown in Gage Fig. 3 or described in Par [0058]-[0059] for easy visualization of the patient’s data, trends, etc. (See Gage Par [0058]-[0059] & Fig. 3)

Claim 4 –
Regarding Claim 4, Daniels and Gage disclose the device of Claim 3 in its entirety.  Gage further discloses a device, wherein:
the first zone corresponds to a measured weight within a target weight range (See Gage Fig. 3, El. 38A which discloses a zone or range of the bar graph that is considered the “sweet spot” or within target weight range for the user),
the second zone corresponds to a measured weight that is outside of the target weight range by a first percentage (See Gage Fig. 3, El. 38B which discloses a zone or range of the bar graph that is considered the “caution” zone or outside of the target weight range by a first percentage), and
the third zone corresponds to a measured weight that is outside of the target weight range by a second percentage that is greater than the first percentage (See Gage Fig. 3, El. 38B which discloses a zone or range of the bar graph that is considered the “red alert” zone or vastly outside of the target weight range by a second percentage greater than the first percentage within the second zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combined disclosure of Daniels and Gage regarding the display or presenting of received weight measurements, findings, non-numerical outputs, etc. and inclusion of a first, second, and third zone, to further include the characteristics of each of the zones as set forth in the above Claim, as disclosed by Gage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include the characteristics of each of the zones as set forth in the above Claim, as disclosed by Gage, because this can allow for depictions of good, bad, or severely bad zones, such as what is shown in Gage Fig. 3 or described in Par [0058]-[0059] for easy visualization of the patient’s data, trends, etc. (See Gage Par [0058]-[0059] & Fig. 3)

Claim 16 –
Regarding Claim 16, Daniels discloses the device of Claim 1 in its entirety.  Gage further discloses a device, wherein:
the display is configured to provide blended colored zones that provide the non-numerical output to the user (Without the providing of a more specific definition of “blended”, under broadest reasonable interpretation, blended can be interpreted to mean a combination of the colored zones within one confined space, area, etc.  such as that which is seen in Gage Fig. 3, El. 38A which discloses a zone or range of the bar graph that is considered the “sweet spot” or within target weight range for the user; See Gage Fig. 3, El. 38B which discloses a zone or range of the bar graph that is considered the “caution” zone or outside of the target weight range by a first percentage; See Gage Fig. 3, El. 38B which discloses a zone or range of the bar graph that is considered the “red alert” zone or vastly outside of the target weight range by a second percentage greater than the first percentage within the second zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels regarding the display or presenting of received weight measurements, findings, non-numerical outputs, etc. to further include blended colored zones to provide the non-numerical output to the user, as disclosed by Gage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include blended colored zones to provide the non-numerical output to the user, as disclosed by Gage, because this can allow for depictions of good, bad, or otherwise/severe zones, such as what is shown in Gage Fig. 3 or described in Par [0058]-[0059] for easy visualization of the patient’s data, trends, etc. (See Gage Par [0058]-[0059] & Fig. 3)

Claim 44 –
Regarding Claim 44, Daniels and Gage disclose a method for managing weight for patients with anorexia nervosa comprising:
measuring a patient’s weight with a weight sensor of a weight management system (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
providing an indication from the weight sensor that a weight measurement has been taken (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user); 
providing supportive feedback to the user that is unrelated to the measured weight so as to promote a positive mindset for the user (Examiner notes that the broadest reasonable interpretation of “unrelated to the measured weight” could include any feedback that does not give an explicit weight, but could be expressed in percentage of a goal, percentile in respect to a the client’s progress against average peer progress, etc.; therefore, see Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc., therefore constituting support feedback that is unrelated to the measured weight under the aforementioned broadest reasonable interpretation; Daniels Par [0048]-[0051] describes a number of possible combinations of elements to be displayed on the LED screen or LED display of the scale, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user without explicit mention or display of an explicit weight); and
sending the weight measurement to medical personnel without providing the weight measurement to the patient (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; See Daniels Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the broadest reasonable interpretation of supportive feedback for the user;  See Gage Par [0064] for sending information to medical personnel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels regarding not providing a weight measurement to a patient and transmitting certain weight data via controller to further include sending the weight measurement to medical personnel without providing the weight measurement to the patient, as disclosed by Gage.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include sending the weight measurement to medical personnel without providing the weight measurement to the patient, as disclosed by Gage, because this allows the weight issue client to be in contact with a weight management professional manager for improving the chance of maintaining the client’s reduced weight permanently (See Gage Par [0064]).

Claim 45 –
Regarding Claim 45, Daniels and Gage disclose a device for weight management of patients with anorexia nervosa, comprising:
a platform (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
a weight sensor (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale); and
a controller (See Daniels Par [0032]),
the controller configured to perform the method of Claim 44 (See Daniels Par [0032] for controller, See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; See Daniels Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user; See Gage Par [0064] for sending information to medical personnel).

Claim 51 –
Regarding Claim 51, Daniels and Gage disclose the method of Claim 44 in its entirety.  Daniels further discloses a method, wherein:
measuring the patient’s weight comprises measuring the weight as the patient stands on a platform of the weight management system (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale).

Claim 61 –
Regarding Claim 61, Daniels and Gage disclose a device for weight management of patients with anorexia nervosa, comprising:
a platform (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
a weight sensor (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale); and
a controller (See Daniels Par [0032]),
the controller configured to perform the method of Claim 44 (See Daniels Par [0032] for controller, See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; See Daniels Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user; See Gage Par [0064] for sending information to medical personnel).

Claim 62 –
Regarding Claim 62, Daniels and Gage disclose a device for weight management comprising:
a platform (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
a weight sensor (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale); and
a controller (See Daniels Par [0032]), wherein
the controller is configured to have first, second, and third settings, wherein
in the first setting, the controller is configured to obtain a weight measurement from a patient positioned on the platform and to instruct the patient to contact a healthcare provider without providing the weight measurement to the patient (See Gage Par [0047], [0064] and Claims 1 & 12 which describes the controller recording the patient’s weight but not showing the patient said reading and sending the reading to a healthcare provider; Gage Par [0060] specifically states that if there are problems or the beginning of problems with the state of the client, not necessarily the patient’s weight, then a reminder or suggestion concerning a positive counteraction, or the need to check in with the manager or make an appointment for a meeting with the manager, may be made to the client; see Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc., therefore constituting without providing the weight measurement to the patient;  Daniels Par [0048]-[0051] describes a number of possible combinations of elements to be displayed on the LED screen or LED display of the scale, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user without explicit mention or display of an explicit weight); wherein
in the second setting, the controller is configured to obtain a weight measurement from a patient positioned on the platform and to provide non-numerical feedback to the patient that relates the obtained weight measurement with previous weight measurements (See Daniels Par [0032] for controller, See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc., as the weight amount may relate to previous weight amounts which meets the limitation of non-numerical feedback; See Gage for sending information to medical personnel); and wherein
in the third setting, the controller is configured to obtain a weight measurement from a patient positioned on the platform and to provide non-numerical feedback to the patient that relates the obtained weight measurement with a target weight range (See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc., that shows a target weight range and if the user is within said range; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include the first setting or configuration of the device, as disclosed by Gage, because this allows the weight issue client to be in contact with a weight management professional manager for improving the chance of maintaining the client’s reduced weight permanently (See Gage Par [0064]).
Claim 67 –
Regarding Claim 67, Daniels and Gage disclose a device for weight management of patients with anorexia nervosa, comprising:
a platform (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale);
a weight sensor (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale); and
a controller (See Daniels Par [0032]),
the controller configured to perform the method of Claim 62 (See Daniels Par [0032] for controller, See Daniels Par [0039] which discloses the output device possibly configured to communicate the progress of the user with respect to a goal value rather than a current weight, using a difference value, percentage of the goal, graphical status indicator, etc.; Par [0048]-[0051] describes a number of possibly combinations of elements to be displayed on the LED screen or LED display of the scale in Daniels, such as a goal progress indicator which displays a certain % of a goal, or a simple “gain” or “loss” or some other appropriate indication rather than the actual measured weight amount, number, units, etc. which meets the limitation of supportive feedback for the user; See Gage Par [0064] for sending information to medical personnel).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels et al. in view of Loop et al. (U.S. Patent No. 7,924,278)

Claim 17 –
Regarding Claim 17, Daniels discloses the device of Claim 1 in its entirety.  Daniels does not further disclose a device, wherein:
the non-numerical output is based on a health tensor.

As discussed in Claim 1, Daniels discloses a non-numerical output to be display or presented to the user of the device, but Daniels does not specifically mention the output being based on a health tensor.  (It should be further noted that without specifying what qualifies a tensor to be a “health” tensor specifically, it is understood that any tensor or application of a tensor, such that the tensor fits within the computerized environment, display, etc. of the instantly Claimed device, reads on a “health” tensor).

Therefore, Loop discloses the non-numerical output being based on a health tensor (See Loop Abstract, Claim 1, Col. 9, ll. 1 – Col. 10, ll. 7 which discloses the use of a tensor or symmetric weight tensors specifically for visualizing an equation or polynomial and/or purposes of generating a three-dimensional surface using a display device that displays only two-dimensional images).  The disclosure of Loop is directly applicable to the disclosure of Daniels because both disclosures share limitations and capabilities, namely, they are both directed towards the display, portrayal, and visual representation of data collected to a user via specific display embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels regarding the visualization or displaying of the non-numerical output to specifically include the non-numerical output being based on a health tensor, as set forth in Loop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to specifically include the non-numerical output being based on a health tensor, as set forth in Loop in order to provide three dimensional surfaces using a display device that displays only two-dimensional images (See Loop Abstract, Claim 1, Col. 9, ll. 1 – Col. 10, ll. 7).

Claim 18 –
Regarding Claim 18, Daniels discloses the device of Claim 1 in its entirety.  Loop further discloses a device, wherein:
the converter is configured to smooth the weight measurement (See Daniels Abstract, Fig. 2, Par [0004]-[0007] & [0016]-[0031], which generally describe a weight scale or platform for capturing weight of a user upon the user standing on the platform or scale;  See Loop Abstract, Claim 1, Col. 9, ll. 1 – Col. 10, ll. 7, & Column 3, ll. 30-40 which disclose the generation of visual representation of three dimensional data by using symmetric weight tensors and mode piecewise smooth surfaces, thereby reading on smoothing the received weight measurement ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels regarding the use of a converter such as for translating analog signals to digital formats, or vice versa, to further include the converter being configured to smooth the data or weight measurement collected, as disclosed by Loop.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Daniels to further include the converter being configured to smooth the data or received weight measurements, in order to provide smooth three dimensional surfaces using a display device that displays only two-dimensional images (See Loop Abstract, Claim 1, Col. 9, ll. 1 – Col. 10, ll. 7).







Response to Arguments
Applicant's arguments filed 03 May 2022 have been fully considered but they are not persuasive.
Regarding Claim Objections of Claims 16 & 62, Applicant argues on pp. 8 of Arguments/Remarks that Claims 16 and 62 have been amended to address the informalities presented in the previous Office Actions.  Examiner agrees with Applicant’s arguments.  Therefore, the Claim Objections for Claims 16 and 62 have been withdrawn.
Regarding 35 U.S.C. 101 rejections of Claims 1-4, 16-19, 24-25, 43-45, 51, 61-63, & 67, Applicant argues on pp. 8 of Arguments/Remarks that the Claims have been amended to further clarify that the claimed invention is not directed to a judicial exception.  More specifically, Applicant argues that a judicial exception is not recited and if there is a judicial exception recited, there is a practical application of the judicial exception, i.e. a device or method for assisting users in obtaining their weight goals.  Examiner respectfully disagrees with Applicant’s arguments. As addressed above in the 35 U.S.C. 101 section of the current Office Action, the Claims recite an abstract idea, i.e. mental process and methods of organizing human activity.  While there are additional limitations that add structural elements and/or other functions to the system/device, as argued by Applicant on pp.8 of Arguments/Remarks, these additional limitations do not preclude the Claims from reciting an abstract idea.  That is, the structural elements and functions are further considered in the Alice/Mayo framework for determining if said additional limitations/functions amount to a practical application of the recited judicial exception or significantly more than the recited judicial exception.  However, it was determined that the structural elements and functions that are recited in the Claims amount to generalized computer components/functionalities and are merely applied to the field of patient/user weight recording and management.  The components and functionalities are broad enough to fit into most computerized environments/applications and therefore do not present a particular practical application of the recited abstract idea.  Furthermore, the generalized nature of the components/functionalities are already described in prior art systems and therefore do not represent a technical improvement to the problems of said prior art systems.  As such, Claims 1-4, 16-19, 24-25, 43-45, 51, 61-63, & 67 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1, 2, 19, 24-25, 43 & 63, Applicant argues on pp. 9-13 of Arguments/Remarks that Daniels and/or Gage does not specifically disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims.  Examiner respectfully disagrees with Applicant’s arguments.  Examiner notes the more specific definition that Applicant seems to argue on pp.9-12 of Arguments/Remarks than the broadest reasonable interpretation of “unrelated to the measured weight” allows.  That is, Examiner asserts that “unrelated to the measured weight” under broadest reasonable interpretation could include any feedback provided to the patient that does not give an explicit weight measurement.  Without conceding that Daniels does not disclose providing supportive feedback that is unrelated to the measured weight of the user,  Examiner does note that a percentage of a target weight goal could be argued to be “related to the measured weight” of the user.  However, even if this is the case, Daniels also discloses specifically outputting information in the form of an indicator such as an LED indicator, an LCD display element or other indicators, therefore outputting information that does not display or show an explicit weight measurement.  If Applicant argues against this embodiment of Daniels, it is clear that Applicant may be seeking a more specific definition or meaning of “unrelated” than what is found in the instant set of Claims.  Furthermore, it should be noted that even if a more specific definition or meaning of “unrelated” was amended into the Claims, Gage specifically discloses in Par [0028] that the system an send positive encouragement messages and/or positive suggestions and a variety of knowledge database messages to continuously raise awareness of information that is revealing, useful, and helpful to the client in successfully managing his or her weight state over time, which does nto constitute information relating to the measured weight of the user, and instead simply relates to positive reinforcement, encouragement, and/or knowledge for the user.  As such, Claims 1, 2, 19, 24-25, 43, & 63 remain rejected under Daniels and/or Gage, because said references do disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims.  Therefore, Claims 1, 2, 19, 24-25, 43, & 63 remain rejected under 35 U.S.C. 102.
Regarding 35 U.S.C. 103 rejections of Claims 3-4, 16, 44-45, 51, 61-62, & 67, Applicant argues on pp. 13 that because Daniels and/or Gage does not specifically disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims, Claims 3-4, 16, 44-45, 51, 61-62, & 67 are not rendered obvious by Daniels in view of Gage.  Examiner respectfully disagrees with Applicant’s arguments.  As discussed in the Arguments/Remarks above, Daniels and/or Gage do disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims.  As such, Claims 3-4, 16, 44-45, 51, 61-62, & 67 are rendered obvious by Daniels in view of Gage, and therefore remain rejected under 35 U.S.C. 103 over Daniels in view of Gage.
Regarding 35 U.S.C. 103 rejections of Claims 17-18,  Applicant argues on pp. 14 of Arguments/Remarks that because Daniels and/or Gage does not specifically disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims, and Loop fails to cure the deficiencies of Daniels and/or Gage,  Claims 17-18 are not rendered obvious by Daniels in view of Loop. .  Examiner respectfully disagrees with Applicant’s arguments.  As discussed in the Arguments/Remarks above, Daniels and/or Gage do disclose providing supportive feedback to the user that is unrelated to the measured weight as required by the independent Claims.  As such, Claims 3-4, 16, 44-45, 51, 61-62, & 67 are rendered obvious by Daniels in view of Loop, and therefore remain rejected under 35 U.S.C. 103 over Daniels in view of Loop.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kaleal et al. (U.S. Patent No. 9652992) discloses a system for generating a personalized avatar for a user based on the user’s physiological state, condition, etc., including body weight, mass, BMI, etc.;
 Pacione et al. (U.S. Patent Publication No. 2015/0339946) discloses a system for monitoring health wellness, fitness, and body weight of a user, including personalized wellness reports, notifications, indicators, etc. without the presentation of the actual measured user’s weight;
Steffen et al. (U.S. Patent Publication No. 2017/0372017) discloses a system for self-management, intervention, and monitoring of a user such as diet, exercise, nutrition, scheduling, etc., as well as presenting digital currency to a user based on successes achieved in said management and intervention programs
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA P. AUGUSTINE can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        07/07/22
/JONATHAN DURANT/Primary Examiner, Art Unit 3619